DETAILED ACTION
This action is responsive to the claim amendments, Applicant Remarks, and RCE filed 28 April 2022. Examiner acknowledges the amendments to claims 1 and 15, the cancellation of claims 5, 9-12, and 17-22, and the new addition of claims 23-30. Claims 1, 4, 6, 13, 15, 16, and 23-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “the phenol” (line 1), wherein this limitation lacks antecedent basis. For examination purposes, examiner has interpreted claim 24 to be dependent from claim 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US 20070224128 A1, previously presented).
Regarding claim 1, Dennis teaches a portable device for detecting an orally administered drug which includes a coating comprising a nanoparticle, a marker compound embedded in the nanoparticle and a polymer matrix (wherein this limitation is considered intended use as the drug is not considered part of the device and thus does not give any structure to the device, wherein Dennis is capable of detecting that type of drug and thus is still considered to read on the claim as a whole) in the breath of a subject (the invention comprises a drug adherence monitoring kit for detecting the presence of target markers in exhaled breath, including: a housing (Paragraph [0025])). Dennis further teaches a mouthpiece connected to a housing (a mouthpiece…will be provided for interfacing a subject with the device to readily transmit the exhaled breath to the sensor (Paragraph [0127])). Dennis also teaches a sensor module disposed in the housing which collects data which detects the marker compound (a MAMS (drug adherence monitoring system)…including: a housing; a sensor disposed within the housing, said sensor having the ability to detect the presence of and/or quantify the marker(s) in the exhaled breath sample (Paragraph [0068])). Dennis additionally teaches a modem disposed in the housing connected to the sensor module which electrically transmits the data collected by the sensor module to a display (The processing system is preferably programmed to assimilate and analyze output signals generated by the sensor regarding markers detected in exhaled breath samples. In one embodiment, the processing system is a computer. Marker analysis results can be displayed on a computer screen, stored, transmitted, etc. (Paragraph [0059]), wherein a processing system to transmit signals outputted from the sensor is considered to read on a modem). 
However, Dennis while teaches a battery disposed in the housing connected to the communication apparatus and the sensor module (The VaporLab™ instrument is…battery powered (Paragraph [0074])), this teaching of the battery is with respect to a different embodiment. Dennis does disclose that it would be understood that the embodiments disclosed are capable of undergoing modifications by those skilled in the art (It should be understood that the examples and embodiments described herein are for illustrative purposes only and that various modifications or changes in light thereof will be suggested to persons skilled in the art and are to be included within the spirit and purview of this application and the scope of the appended claims (Dennis, Paragraph [0245])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dennis so as to incorporate a battery disposed in the housing connected to the communication apparatus and the sensor module as Dennis discloses that it is understood that persons skilled in the art are capable of performing various modifications or changes to the embodiments disclosed by Dennis that are within the spirit and purview of this application and the scope of the appended claims (Dennis, Paragraph [0245]).
Regarding claim 4, Dennis teaches that the device further comprises a tablet dispenser attached to the housing (according to the subject invention, a drug with an additive can be delivered from a controlled dispenser means (i.e. pill dispenser, etc.) (Paragraph [0161]), wherein the kit can further include a processing system coupled to…the dispenser control system (Paragraph [0069])).
Regarding claim 6, Dennis teaches that the marker compound is detected in real time (the MAMS of the invention…provide rapid (and in certain cases, real time)…specific detection of markers (Paragraph [0057])).
Regarding claim 13, Dennis teaches that the tablet dispenser dispenses tablets which includes the one or more compounds detected and identified by the device (the kit can further include a drug dispenser and a dispenser control system, which is coupled to the dispenser. The dispenser control system allows for the controlled release of the drug to the subject based on the monitored subject compliance (Paragraph [0069])).
Claims 15-16 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (128) in view of Birsoy (US 20140142180 A1, previously presented).
Regarding claim 15, Dennis teaches a method for detecting an orally administered drug comprising a marker compound in the breath of a subject (Dennis, Paragraph [0025]) comprising: transmitting the breath of a subject collected in a mouthpiece connected to a housing (Paragraph [0127]), wherein the housing includes a sensor module (Paragraph [0068]), a modem (Paragraph [0059]) and a battery (Paragraph [0079]); collecting data about the presence of the marker compound with the sensor module (Paragraph [0127]); and communicating the data via the modem to a display (Paragraph [0127]). However, Dennis fails to explicitly disclose that the orally administered drug includes a coating comprising a polymer matrix including nanoparticles with embedded marker compounds. Birsoy discloses an orally administered agent (For oral administration, agents can be formulated by combining the active compounds with pharmaceutically acceptable carriers well known in the art. Such carriers enable the compounds of the invention to be formulated as tablets, pills, dragees, capsules, liquids, gels, syrups, slurries, suspensions and the like, for oral ingestion by a subject to be treated (Birsoy, Paragraph [0304])), wherein a carrier for the orally administered agent includes a coating comprising a nanoparticle (a pharmaceutical composition includes one or more agents intended to protect the active agent(s) against rapid elimination from the body, such as a controlled release formulation, implants (e.g., macroscopic implants such as discs, wafers, etc.), microencapsulated delivery system, etc. Compounds may be encapsulated or incorporated into particles, e.g., microparticles or nanoparticles (Paragraph [0311])), wherein the agent is embedded in the nanoparticle (Paragraph [0311]) and a polymer matrix (An agent may be released from a polymer by diffusion, degradation or erosion of the polymer matrix, or combinations thereof (Paragraph [0311])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dennis so as to incorporate that the orally administered drug includes a coating comprising a nanoparticle, and that the marker compound is embedded in the nanoparticle and a polymer matrix as taught by Birsoy so as to protect the agent (in view of this modification, the agent would be the marker compound of Dennis) from rapid elimination from the body and to allow for a controlled release of the agent (a pharmaceutical composition includes one or more agents intended to protect the active agent(s) against rapid elimination from the body, such as a controlled release formulation, implants (e.g., macroscopic implants such as discs, wafers, etc.), microencapsulated delivery system, etc. (Birsoy, Paragraph [0311])).
Regarding claim 16, Dennis in view of Birsoy teaches the method of claim 15, wherein the drug is apremilast, sofosbuvir and velprasti, ledipasvir and sofosbuvir, cannabis, an opiate, hydromorphone, empagliflozin, sitagliptin, atenol, lisinopril, amylodipine besylate, losartan, aliskeren, lenalidomide, palbociclib, ibrutnib, enzalutamide, abiraterone acetate, venetoclax, capecitabine, sofosbuvir, ledopasivir, atrovastatin, pravastatin, rosivastatin, pitvastatin, mycophenolate mofetil, folic acid, tetrahydrocannabinol, cyclosporine, tacrolimus and sitagliptin, sitagliptin and metformin HCl, apibaxin, rivarobaxan, sirolimus, vitamin A, vitamin B, vitamin C, vitamin D, vitamin E, omega 3, omega 6, omega 9 or morphine (The presence or blood level concentrations of the following drugs that can be monitored in accordance with the subject invention include, but are not limited to… opiates (Dennis, Paragraph [0157])).
Regarding claim 28, Dennis in view of Birsoy teaches the method of claim 15, but Dennis fails to explicitly disclose that the nanoparticle is chitosan and a polymer, polyvinyl alcohol or polyvinylpyrrolidine. Birsoy discloses the use of a chitosan (chitosan… [is] of use in certain embodiments (Birsoy, Paragraph [0311])) and a polymer (Biocompatible polymers, e.g., biodegradable biocompatible polymers, can be used, e.g., in the controlled release formulations, implants, or particles; Additional polymers include cellulose derivatives such as…ethyl cellulose (Paragraph [0311])) for a nanoparticle encapsulation of an agent (Paragraph [0311]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dennis in view of Birsoy so as to incorporate the nanoparticle as chitosan and a polymer, polyvinyl alcohol or polyvinylpyrrolidine as taught by Birsoy so as to protect the agent (in view of this modification, the agent would be the marker compound of Dennis) from rapid elimination from the body and to allow for a controlled release of the agent (a pharmaceutical composition includes one or more agents intended to protect the active agent(s) against rapid elimination from the body, such as a controlled release formulation, implants (e.g., macroscopic implants such as discs, wafers, etc.), microencapsulated delivery system, etc. (Birsoy, Paragraph [0311])).
Regarding claim 29, Dennis in view of Birsoy teaches the device of claim 28, wherein the polymer is tripolyphosphate, HPMC, HPC, PVP, ethyl cellulose, PEG, cellulose acetate phthalate or poly(butadiene-maleic anhydride-co-L- DOPA) (Birsoy, Paragraph [0311]).
Regarding claim 30, Dennis teaches the method of claim 15, but fails to explicitly disclose that the polymer matrix (which was interpreted as intended use in claim 1) is dextran, esters of alcutric acid, cellulose acetate phthalate, poly(methacrylic acid-co-methyl methacrylate, cellulose acetate trimellitate, poly(vinyl acetate phthalate or hydroxypropyl methyl cellulose phthalate. Birsoy discloses the use of dextran (dextran… [is] of use in certain embodiments (Birsoy, Paragraph [0311])) in the polymer matrix (Paragraph [0311]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dennis (128) so as to incorporate that the polymer matrix is dextran as taught by Birsoy so as to protect the agent (in view of this modification, the agent would be the marker compound of Dennis) from rapid elimination from the body and to allow for a controlled release of the agent (a pharmaceutical composition includes one or more agents intended to protect the active agent(s) against rapid elimination from the body, such as a controlled release formulation, implants (e.g., macroscopic implants such as discs, wafers, etc.), microencapsulated delivery system, etc. (Birsoy, Paragraph [0311])).
Claim 23-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (128) in view of Birsoy as applied to claim 15 above, and further in view of Dennis (US 20170074857 A1, previously presented).
Regarding claim 23, Dennis (128) in view of Birsoy teaches the method of claim 15, however Dennis (128) fails to explicitly disclose that the marker compound is a phenol. Dennis (857) discloses the use of a marker compound that is a phenol (in specific AEM (adherence enabling marker) compositions according to this invention, the formulation consists of…vanillin (Dennis ‘857, Paragraph [0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dennis (128) so as to substitute the marker compound used in Dennis (128) with the marker compound further taught by Dennis et al (857) in order to achieve the predicted result of detecting the marker in exhaled breath (Dennis ‘857, Paragraph [0045]).
Regarding claim 24, the combination of Dennis (128) in view of Birsoy and Dennis (857) further teaches that the phenol is catechol, vanillin, or guaicol or mixtures thereof (Dennis ‘857, Paragraph [0054]) (as based off of the dependency interpreted in the 112(b) interpretation above).
Regarding claim 27, Dennis (128) in view of Birsoy teaches the method of claim 23, wherein based off of the combination of Dennis (128) in view of Birsoy and Dennis (857) for claim 23, the marker compound is a phenol. However, Dennis (128) fails to explicitly disclose that the phenol is embedded in a chitosan nanoparticle (wherein the nanoparticle was considered to be intended use in claim 1). Birsoy discloses the use of embedding an agent within a chitosan nanoparticle (Birsoy, Paragraph [0311]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Dennis (128) in view of Dennis (857) so as to incorporate embedding an agent (wherein in this modification, the phenol of Dennis (128) in view of Dennis (857) would be considered the agent of Birsoy) in a chitosan nanoparticle as taught by Birsoy so as to protect the agent from rapid elimination from the body and to allow for a controlled release of the agent (a pharmaceutical composition includes one or more agents intended to protect the active agent(s) against rapid elimination from the body, such as a controlled release formulation, implants (e.g., macroscopic implants such as discs, wafers, etc.), microencapsulated delivery system, etc. (Birsoy, Paragraph [0311])).
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (128) in view of Birsoy as applied to claim 15 above, and further in view of White (US 20080299046 A1, previously presented) and Bishop (A Citric Acid-Derived Ligand for Modular Functionalization of Metal Oxide Surfaces via “Click” Chemistry, previously presented).
Regarding claim 25, Dennis (128) fails to disclose that the marker compound is a functionalized inorganic metallic oxide nanoparticle. However, White teaches the use of a functionalized inorganic metallic oxide nanoparticle for drug delivery (metal oxide nanoparticles having versatile ligands can also be employed as drug delivery devices…in some embodiments, the hydrophobic block can be attached to the versatile ligand and the hydrophilic block can form a shell around the hydrophobic block (White, Paragraph [0054])), but fails to teach what specifically functionalizes the metallic oxide nanoparticle. Bishop teaches that a metallic oxide nanoparticle can be functionalized by citric acid (citric acid…has been widely used as a stabilizing ligand for many types of nanoparticles…including…numerous metal oxides (Bishop, Introduction, Page 1322))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dennis (128) in view of Birsoy so as to functionalize a metallic oxide nanoparticle as taught by White with citric acid as taught by Bishop as the citrate ion provides good surface binding, imparts water solubility to the resulting nanoparticles, and reduces aggregation (Bishop, Introduction, Page 1322). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of a functionalized inorganic metallic oxide nanoparticle as taught by White and Bishop as a marker as taught by Dennis (128) as metallic oxide nanoparticles have hydrophobic and hydrophilic properties that allow them to be used as drug delivery devices (White, Paragraph [0054]), as well as functionalizing the metal oxide nanoparticles with citric acid imparts additional properties that would assist with drug delivery (Bishop, Introduction, Page 1322).
Regarding claim 26, Dennis in view of White and Bishop teaches the method of claim 25, wherein Dennis fails to explicitly disclose that the functionalized inorganic metallic oxide nanoparticle is a ZnO nanoparticle functionalized with citric acid. White teaches the use of functionalized inorganic metallic oxide nanoparticles for drug delivery, wherein the metallic oxide is ZnO (White, Paragraph [0045]), while Bishop teaches the functionalization of ZnO with citric acid (Bishop, Introduction, Page 1322; The broad utility of this strategy for the modular functionalization of metal oxide surfaces was demonstrated by its application in the CuAAC modification of ZnO (Abstract, Page 1322)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dennis (128) in view of Birsoy so as to make the functionalized inorganic metallic nanoparticle a ZnO nanoparticle functionalized with citric acid as taught by White and Bishop as the citrate ion provides good surface binding, imparts water solubility to the resulting nanoparticles, and reduces aggregation for the ZnO nanoparticle (Bishop, Introduction, Page 1322). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of a functionalized inorganic metallic oxide nanoparticle as taught by White and Bishop as a marker as taught by Dennis (128) as metallic oxide nanoparticles such as ZnO have hydrophobic and hydrophilic properties that allow them to be used as drug delivery devices (White, Paragraph [0054]), as well as functionalizing the metal oxide nanoparticles such as ZnO with citric acid imparts additional properties that would assist with drug delivery (Bishop, Introduction, Page 1322).
Response to Arguments
Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments regarding the 35 U.S.C. 102(a)(1) rejections set forth in the previous office action, Applicant argues that the invention recited in claim 1 cannot be “readily envisaged” by the teachings of Dennis (128) due to the use of multiple different embodiments in Dennis. As such, claim 1 and those dependent therefrom were changed so as to be rejected under 35 U.S.C. 103, as Dennis (128) discloses that it would be understood that the embodiments disclosed are capable of undergoing modifications by those skilled in the art (It should be understood that the examples and embodiments described herein are for illustrative purposes only and that various modifications or changes in light thereof will be suggested to persons skilled in the art and are to be included within the spirit and purview of this application and the scope of the appended claims (Dennis (128), [0245])), rendering the claim unpatentable over Dennis.
Regarding Applicant’s arguments regarding the 35 U.S.C. 103 rejections set forth in the previous office action, Applicant argues that Dennis in view of Birsoy fails to teach the limitation of the polymer matric containing nanoparticles which encapsulate the marker compounds, however this limitation is obviated by Birsoy (Compounds may be encapsulated or incorporated into particles, e.g., microparticles or nanoparticles...An agent may be released from a polymer by diffusion, degradation or erosion of the polymer matrix, or combinations thereof. A polymer or combination of polymers, or delivery format (e.g., particles, macroscopic implant) may be selected based at least in part on the time period over which release of an agent is desired (Birsoy, Paragraph [0311])).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791